 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   MARK E. WOOLF
 4 Assistant United States Attorney
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   Telephone: 702-388-6336
 6 Facsimile: 702-388-6787
   Email: mark.woolf@usdoj.gov
 7
   Attorneys for the United States
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
     Sherman Kappe and Gloria Kappe,                   )
12                                                     )
                    Plaintiff,                         ) Case No. 2:18-cv-01249-RFB-VCF
13                                                     )
            v.                                         ) Stipulation to Extend Deadlines
14                                                     )
     United States of America,                         ) (Third Request)
15                                                     )
                            Defendant.                 )
16                                                     )
17         Pursuant to Local Rule IA 6-1 and Local Rule 26-4(d), the parties, by and through their

18 respective counsel, hereby stipulate, for good cause, to extend all post-discovery deadlines for

19 sixty (60) days to accommodate the parties’ agreement to conduct depositions outside the

20 discovery period due to a previously unknown medical necessity for Plaintiff Gloria Kappe.

21         The Court entered the Discovery Plan and Scheduling Order on October 26, 2018,

22 wherein it granted the parties 270 days to complete discovery. ECF No. 9. Since that time, the

23 parties have voluntarily exchanged as much information as possible, including relevant medical

24 records. The parties have also maintained open dialogue regarding potential early resolution, and

25 worked diligently together to complete discovery in manner consistent with Fed. R. Civ. P. 1.

26 This extension is not sought for the purposes of delay or any other improper purpose, but to
 1 permit the parties to complete the last remaining depositions outside the discovery period.

 2 1.       Discovery Completed

 3          The parties have voluntarily exchanged significant information, including several hundred

 4 pages of relevant medical records and other documentary evidence. The parties have also

 5 exchanged initial disclosures. The United States has disclosed an expert that it intends to call to

 6 testify at trial. Plaintiffs have deposed Captain Mister Jonathan Jackson III, who was a United

 7 States’ employee operating within the course and scope of his employment at the time of the

 8 incident giving rise to this complaint.

 9 2.       Discovery Remaining

10          The parties believe that all discovery has been completed, with the exception of the

11 depositions of Plaintiff Sherman Kappe and Plaintiff Gloria Kappe. To that end, the parties

12 agreed to take the depositions on October 22, 2019, and deposition notices were timely served.

13 Thereafter, Mrs. Kappe was advised that she needed to undergo a significant medical procedure

14 on October 18, 2019, and is, therefore, unable to travel to the deposition. Given the significance

15 of the medical procedure, associated recovery time, and necessity of Mrs. Kappe’s deposition, the

16 parties agreed to conduct the deposition on November 18, 2019, which falls outside the close of

17 discovery in this matter. Because there are no other known discovery needs, the parties do not

18 wish to extend the discovery deadline. They seek only to extend the post-discovery deadlines to

19 accommodate Mrs. Kappe’s medical needs, conserve resources, and save costs.

20 3.       Reasons For Additional Time

21          The reason for the requested extension is two-fold. First, the parties want to accommodate

22 Mrs. Kappe and ensure she is able to undergo her medical procedure and have sufficient time for

23 recovery prior to her deposition. The parties also wish to take Mr. and Mrs. Kappe’s depositions

24 on the same day to conserve costs and resources. Lastly, the parties want to ensure there is

25 sufficient time to obtain the deposition transcripts and evaluate the possibility of settlement (or a

26 settlement conference) prior to the dispositive motions deadline.

                                                     2
 1 4.       Proposed Schedule For Remaining Discovery

 2          A. Dispositive Motions                               December 27, 2019

 3          B. Pretrial Order                                    January 27, 2020

 4          The new pretrial order deadline is 31 days after the deadline for filing dispositive motions

 5 (30 days after falls on a Sunday so the deadline is moved to the next business day). In the event

 6 dispositive motions are filed, the date for filing the joint pretrial order is 30 days after the Court

 7 issues an order on the dispositive motion/s.

 8          Respectfully submitted this 21st day of October 2019.

 9 DAVID BOEHRER LAW FIRM                                 NICHOLAS A. TRUTANICH
                                                          United States Attorney
10
   /s/ Travis J. Rich                                     /s/ Mark E. Woolf
11 Travis J. Rich, Esq.                                   MARK E. WOOLF
   Nevada Bar No. 12854                                   Assistant United States Attorney
12 375 N. Stephanie Street, Ste 2213
   Henderson, Nevada 89014                                Attorneys for the United States
13 Attorney for Plaintiff

14

15

16                                                        IT IS SO ORDERED.
17

18
                                                          ________________________________
19                                                        Cam Ferenbach
                                                          United States Magistrate Judge
20
                                                                  10-21-2019
                                                          Dated:__________________________
21

22

23

24

25

26

                                                      3
